Citation Nr: 0028400	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for nicotine dependence.


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran apparently served on active duty from March 1977 
to April 1981 and from October 1981 to March 1998.

This matter arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying service connection for nicotine 
dependence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  The claim of entitlement to service connection for 
nicotine dependence is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107 (West 
1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in August 1989 it was 
reported that the veteran recently began smoking three packs 
per day.  In December 1989 it was noted that the veteran had 
been smoking for approximately three packs per day for one 
year.  In March 1990 it was reported that he had quit two 
weeks ago and then restarted one week ago.  It was noted that 
he desired cessation from smoking.  It was indicated that he 
was on a Nicoderm patch and smoke free during the period from 
October to December 1992.

In March 1994 it was stated that, until about four weeks ago, 
the veteran had smoked two packs per day and that currently 
he was smoking four cigarettes per day.  The impression 
included past history of cigarette abuse.  In June 1996 it 
was noted that he was a smoker and in August 1997 it was 
reported that he had completed three weeks on a patch.  In a 
December 1997 Medical Evaluation Board report it was related 
that tobacco use was noted and that there was a 10 pack a 
year history.  The service medical records did not include a 
diagnosis of nicotine dependence.

At the time of a November 1998 VA cardiovascular examination 
it was reported that the veteran  smoked one to one and one-
half packs of cigarettes per day.  No diagnosis of nicotine 
dependence was made.  A VA psychiatric examination was also 
conducted in November 1998.  No diagnosis of nicotine 
dependence was made.

Analysis

Before the Board of Veterans' Appeals (Board) may address the 
merits of the veteran's claim for service connection for 
nicotine dependence, it must, however, first be established 
that the claim is well grounded.  In this regard, a person 
who submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If 
the claim is not well grounded there is no duty to assist. 
Struck v. Brown, 9 Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  If chronicity is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, the veteran maintains that service 
connection should be granted for nicotine dependence.  While 
the veteran is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

The current record reflects that the veteran participated in 
at least two smoking cessation programs while in service.  
While the veteran has contended that he began smoking 
cigarettes while in service, and nicotine dependence is 
recognized as a psychiatric disability in Diagnostic Criteria 
from DSM-IV (1994), no competent medical authority has 
indicated that the veteran has nicotine dependence which 
either began in or is related to service.  As noted above, 
one of the requirements for making a claim well-grounded is 
that a current disability be shown and competent evidence of 
a nexus between the inservice injury or disease and the 
current disability.

The veteran has submitted no competent medical evidence 
demonstrating that he currently has nicotine dependence which 
is the result of service.  While the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§ 5107.  Since this claim is not well grounded, it must, 
accordingly, be denied.  Grottveit v. Brown, supra; Edenfield 
v. Brown, 8 Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. 
App. 136 (1994).  As no competent evidence has been submitted 
demonstrating that the veteran currently has nicotine 
dependence as the result of service, this claim for service 
connection is not well grounded, and must be denied.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

